Citation Nr: 1748162	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1988.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The claim was remanded in April 2015 for additional development and has been returned now for further adjudication.  


FINDING OF FACT

A current back disability is not etiologically related to military service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in March and May 2012, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The issue on appeal was previously before the Board in April 2015, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran's service was verified, all available service treatment records were obtained, a VA examination and opinion was obtained and associated with the claims file, and a supplemental statement of the case was issued.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Back Disability

The Veteran contends that he incurred a back disability during training in the spring of 1987 when he was doing heavy lifting and felt a pop in his back.  He has stated that he was treated with pain killers at the time and returned to duty.  He has also stated that he consistently aggravated his back injury thereafter, although he has not alleged any other specific injury or event.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A.  §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

The Board concludes that the weight of the evidence does not support a finding of service connection for a back disability.  

The medical evidence, including VA and private treatment records and a September 2016 VA examination, demonstrates diagnoses of degenerative arthritis of the lumbar spine, intervertebral disc disease (IVDS), spinal stenosis, and L5-S1 polyradiculopathy.  Therefore, the first element of service connection-a current disability-is satisfied.  However, the evidence does not demonstrate that the Veteran's current back disabilities are etiologically related to his military service.  

Service treatment records are negative for any injury or treatment in 1987 or at any time thereafter.  Examinations in December 1987, October 1990, April 1994, and June 1999, each revealed a normal spine and were negative for any findings related to the back.  Moreover, the Veteran was found to be fully fit during medical evaluations in January 1999 and June 2002.  The Veteran specifically denied recurrent back pain in reports of medical history dated in December 1987, October 1990, and April 1994.  It stands to reason that if the Veteran were consistently injuring or aggravating his back during service, his reports regarding such symptoms would have been documented in the many examination reports and reports of medical history completed since the initial reported injury in the spring of 1987.  

The Board notes that in a June 1999 report of medical history, the Veteran reported that he had had a laminectomy at L4-L5 in 1994, that the symptoms had resolved, that he had sciatic-type symptoms about once per year, and that he was otherwise very active.  The examiner noted that the Veteran was healing without issues.  Regarding the 1994 laminectomy, the Board notes that the Veteran has not asserted, nor does the evidence demonstrate that he had this surgery while on military duty.  Moreover, as noted above, the medical evidence does not demonstrate contemporaneous complaints, treatment, or diagnoses of a back disability, as would be expected given the Veteran's current reports of consistently aggravating his back during service.  

In addition, the post-service medical evidence weighs significantly against a finding of a nexus between an injury during military service and the Veteran's current back disabilities.  A statement from the Veteran, through his attorney at the time, related to his claim for Social Security Administration (SSA) disability benefits demonstrates his reports that his back injuries began in 1992 as a result of a work-related injury.  This statement documents his reports of work injuries and Workman's Compensation claims in 1992, 1995, 1997, 2006, 2007, 2009, and 2011.  In addition, a May 2013 opinion from Dr. G.W. states to a reasonable degree of medical certainty that the Veteran's low back disabilities are causally related to his work injuries in October 1992, December 2006, August 2009, October 2011, and February 2013 and that his current limitations due to his back stemmed from those injuries.  There is no mention of the Veteran's military service in that opinion or in the Veteran's statements related to his SSA benefits claim.  

The Veteran was provided a VA examination and opinion in September 2016, where the examiner noted the Veteran's current diagnoses and his reports regarding the onset of his back symptoms following a 1987 injury during service.  The examiner found significant, however, that the service treatment records were not only negative for any complaints, treatment, or diagnosis of a back disability during service, but his separation examination and multiple subsequent examinations each found the spine to be normal.  The examiner concluded, therefore, that the Veteran's current back disabilities were less likely than not incurred in or aggravated by military service.  

While the Board acknowledges the Veteran's contentions that his back disabilities are etiologically related to his military service, he is not competent to render such an opinion.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board also finds that his statements are directly contradicted by what he reported in an attempt to obtain SSA benefits and are not supported by the medical evidence.  The fact that his back was found to be normal at separation from active duty in 1987, just after the claimed injury, that his back was found to be normal many times thereafter, that he specifically denied back-related symptoms several times throughout service after the claimed injury, and that experienced multiple contemporaneous work-related injuries weighs significantly against his claim. 

Finally, the Veteran has not submitted competent medical evidence that his current back disabilities were incurred during or due to service, including the reported 1987 injury.  In fact, the only competent medical evidence of record is the opinion of the VA examiner and the opinion of Dr. G.W., which are against the claim. 

Based on the foregoing, the Board finds that the evidence of record does not support a finding of a nexus between the Veteran's current back disabilities and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a bilateral eye disability, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a back disability is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


